Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered April 15, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court should not have accepted his plea of guilty is not preserved for appellate review (see, e.g., People v Claudio, 64 NY2d 858; People v Aviles, 150 AD2d 590; People v Quick, 122 AD2d 296), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit. Bracken, J. P., Sullivan, Balletta and Santucci, JJ., concur.